Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
1.	Claim 1 has been amended, claims 4, 12, 15, 79 and 80 canceled and claims 81-99 added as requested in the amendment filed on December 16, 2021. Following the amendment, claims 1 and 81-99 are pending in the instant application.	
2.	Claims 1 and 81-99 are under examination in the instant office action.
3.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
4.	Applicant’s arguments filed on December 16, 2021 have been fully considered but they are not deemed to be persuasive for the reasons set forth below. New grounds of rejection necessitated by Applicant’s amendment are set forth below as well.

Information Disclosure Statement
	5.	The information disclosure statement filed on 12/16/2021 fails to comply with 37 CFR 1.98 (b)(5), which requires the following: 
 (b)(5) Each publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication. 
For proper citation of web based/electronic documents, see MPEP 707.05(e) IV.
Claim Objections
6.	New claims 86 and 92 are objected to because of the following informalities: 
The claims recite “CGRP” without first providing the full name of the term. It is suggested that the term be spelled out at its first use and in all independent claims so that it is clearly understood what it stands for. Appropriate correction is suggested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claim 1, as amended, and new claims 81-99 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0174754, June 22, 2017 (the ‘754). See also reasons of record in section 10 of Paper mailed on July 23, 2021.
Claim 1, as currently presented, and new independent claims 86 and 92 encompass methods for improving dizziness, fatigue, mood changes, inactivity and nausea or vomiting associated with migraine by intravenously administering a dosage between 100 mg and 300 mg of an anti-CGRP antibody comprising the light chain CDR 1, 2, and 3 polypeptide sequences of SEQ ID NO: 224; SEQ ID NO: 226; and SEQ ID NO: 228, respectively; and heavy chain CDR 1, 2, and 3 polypeptide sequences of SEQ ID NO: 204; SEQ ID NO: 206; and SEQ ID NO: 208, respectively. Dependent claims describe the resulting effects of the administration. 
The ‘754 document teaches the anti-CGRP antibody, Ab6, that meets the limitations of the claims within columns 26-28. See detailed sequence comparison described at section 10 of Paper mailed on July 23, 2021. It is noted that Applicant did not traverse structural differences between Ab6 of the ‘754 document and Ab6 antibody of the instant invention.
The antibody of the ‘754 document is disclosed for administration to treat migraine, see column 3 and the whole document. The regimen of administering the anti-CGRP antibody is 
It would have been obvious for one of ordinary skill in the art at the time of filing of the instant patent application to treat migraine by administering the product identical to the one recited within the instant claims, as fully disclosed by the cited art. By practicing administering Ab6 to treat migraine, all the results of the procedure, such as same drug, dose, route of administration and same population of patients under treatment, are reasonably expected to be the same. Moreover, it appears unreasonable to expect treating symptoms of migraine separately from treating the migraine. Therefore, one of ordinary skill in the art would have been motivated to treat migraine patients, including those migraine patients who are experiencing dizziness, fatigue, mood changes, inactivity and nausea or vomiting,  by the method fully taught by the prior art of record, thus making the instant claimed invention obvious over the cited prior art.
At pp. 18-22 of the Response, Applicant argues unexpected results and refers to clinical trial data, which appear to be obtained after the filing date of the instant patent application. Applicant’s arguments have been given full consideration but are not persuasive because the data are not part of the original disclosure, therefore, this information cannot be relied upon in determining limitations disclosed by prior art against what is taught by the specification as originally filed. The cited results cannot also be used to evaluate motivation of an ordinary practitioner set to treat migraine in a patient. 

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
8.	Claims 1 and 81-99 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 54, 59, 64-66, 98, 103 and 104 of copending Application No. 16,736,925; claims 1-3, 30, 68, 87, 88, 167 and 172-174 of copending Application No. 16/736,937; and claims 1 and 54-70 of copending Application No. 16/793,208 (reference applications) for reasons of record in section 11 of Paper mailed on July 23, 2021. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

9.	No claim is allowed.
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






January 11, 2022